          Case 1:18-cv-03252-VEC Document 71 Filed 12/12/19 Page 1 of 1




PSD
                                                            USDC SDNY
                                                            DOCUMENT
BOSTON NEW YORK                                             ELECTRONICALLY FILED
www.psdfirm.com
POLLACK SOLOMON DUFFY LLP
                                                            DOC #:
737 Third Ave . 32nd Floor . New York, NY 10017             DATE FILED: 12/12/2019
212.493.3100
prakhunov@psdfirm.com

                                                   December 12, 2019


Filed Via ECF

Honorable Valerie E. Caproni
United States District Court
                                                         MEMO ENDORSED
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

        Re:      DGI-BNSF Corp. v TRT LeaseCo, LLC,
                 Civil Action No. 18-cv-3252-VEC

                 Request to Change Time of Final Pretrial Conference

Dear Judge Caproni,

        We write on behalf of the plaintiff DGI-BNSF Corp. to respectfully request that the Final
Pretrial Conference scheduled for 2:00 p.m. on March 18, 2020, be moved to 3:30 p.m. on the
same date. Counsel for the defendant assents to this request.
                                                  Respectfully submitted,
                                                  /s/ Phillip Rakhunov
                                                  Phillip Rakhunov

cc:     Barry S. Pollack
        Counsel for the Defendant (via ECF)             Application GRANTED.

                                                        SO ORDERED.         Date: 12/12/2019




                                                        HON. VALERIE CAPRONI
                                                        UNITED STATES DISTRICT JUDGE
